DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Change in Examiner
The Examiner of record is now Genevieve Alley, Art Unit 1617.  Therefore, future correspondence should reflect such changes.  Also, at the end of the Action is the information regarding the SPE and the Art Unit.

Withdrawn Claim Objections/Rejections
The rejection of claims 15-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is hereby withdrawn in view of the amendments filed on 3/1/22.
The rejection of claims 15-20 under 35 U.S.C. 112(a) is hereby withdrawn in view of the amendments filed on 3/1/22.

Examiner’s Note
After review of the prior art, previous 103 rejection and current claims, the Examiner acknowledges that the 103 heading does not include all claims that the prior art teaches. Furthermore, additional claim objections and 112d issues are addressed below. Therefore, the Examiner add new rejections and modifies the previous rejection in this non-final rejection.

New Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “8- 12 hours” in the last line. The Examiner suggests deleting the unneeded space between the hyphen and “12”.  
Appropriate correction is required.

New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


New Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 16, 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 is dependent on claim 9, which requires the composition be administered twice per day, whereas dependent claim 10 states administration is once per day.  The same scenario is presented in dependent claims 16, 18 and 20. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Modified and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Proniuk (US 2014/0271819) in view of Nickisch et al. (US 20130029953).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Proniuk teaches pharmaceutical compositions comprising about 10 to about 200 mg onapristone (ONA) polymorphic compounds, or a physiologically acceptable salt, pro-drug, or co-crystal thereof with a physiologically acceptable vehicle, carrier, excipient, binder, preservative, stabilizer, flavor, etc (limitations of instant claims 1, 5 and 12; [0045]). Proniuk teaches that form can be tablets, gel capsules, sustained-release capsules, and the like for oral administration (limitation of instant claims 1-2; [0052]). Proniuk teach that when the solid dosage forms are used, they can be of the sustained release type so that the compounds employed in the methods described herein need to be administered only once or twice daily (limitation of instant claims 1, 9-10 and 15-20; [0063]). Proniuk is silent with regards to the purity of the onapristone and therefore, one of ordinary skill in the art would assume that when onapristone is introduced into the formulation, that it is present in 100% purity (limitation of instant claims 3 and 11).
Proniuk teaches a method of treating a mammal, comprising administering a therapeutically effective amount of the abovementioned pharmaceutical composition to a mammal in need of treatment; Proniuk discloses the ONA is an anti-progestin drug and progesterone receptor antagonist which has demonstrated substantial activity in advanced breast cancer (limitations of instant claims 9, 13-15, 17 and 19; [0002] and claims).

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Proniuk does not specifically teach the %wt/wt of onapristone in the composition as well as the ratio of onapristone and inactive excipients, as required by instant claims 1 and 4. 
Although Proniuk discloses that ONA is an anti-progestin drug and progesterone receptor antagonist which has demonstrated substantial activity in advanced breast cancer (limitations of instant claims 9, 13-15, 17 and 19; [0002] and claims), Proniuk  does not specifically teach wherein the abovementioned formulation is treating a human subject having a disorder selected from the group consisting of breast cancer, endometrial cancer, prostate cancer, ovarian, uterine endometrioid cancers and other types of cancer which express the progesterone receptor, as required by instant claims 9, 15, 17 and 19. Proniuk fails to explicitly disclose wherein the purity of onapristone is at least about 98%. However, such deficiency is cured by Nickisch et al.
Nickisch teaches pure antiprogestins has been known to suppress the growth of cancer cells (e.g., breast cancer) ([0002] and Examples). 

Proniuk does not teach that the AUC and Cmax of ONA following administration of 10 mg of the formulation to a patient twice per day being at least about 1578 ng h/mL and at least about 240 ng/mL, respectively, over about 8-12 hours, as required by instant claims 6-7, 15 and 17. Proniuk does not teach that a steady state plasma concentration is achieved at about 8 days following the administration of the 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to the % wt/wt of onapristone in the abovementioned composition and the ratio of onapristone to inactive excipients (e.g., solvent) as required by instant claims 1 and 4, Proniuk teaches that solubility assessment experiments were carried out in a variety of solvents and under the conditions described in Table 2. It is noted, that the amount of solvent is not addressed in the Table (see (?) under the Table 2). However, one of ordinary skill in the art would understand that the amount of solvent needed to solubilize the active agent will depend on the chemical characteristics of the solvent selected and the amount of the active agent.
It would have been obvious to a person skilled in the art to use onapristone in a pure form for the treatment of cancer, motivated by the teachings of Nickisch et al., which teaches the use of pure form of antiprogestin drugs, such as, onapristone for the treatment of cancer as old and well known. The determination of optimum purity is considered to be within the skill of the artisan.
As the prior art teach the same pharmaceutical formulation comprising the same dose of active agent that can be administered to patients either once a day or twice a day, the claimed Cmax, AUC and steady state plasma concentration would naturally flow from the suggestion of the prior art and such cannot be the basis for patentability when the differences would otherwise be obvious.
prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


	
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,786,461. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method of treating cancer by administering a onapristone-containing formulation. It is noted that the ‘461 method represents a species (with regards to additional ingredients in the formulation) within the scope of the instantly claimed genus.  Thus, the instant claims and the application claims are obvious variants.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 of U.S. Patent No. 9,193,757. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising the same active agent, onapristone. It is noted that the ‘757 composition represents a species (with regards to additional ingredients in the formulation) within the scope of the instantly claimed genus.  Thus, the instant claims and the application claims are obvious variants.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617